Exhibit 10.5

 

GUARANTY

 

This Guaranty Agreement (this “Guaranty”) dated effective as of November 7,
2008, is entered into by Clean Energy Fuels Corp (“Guarantor”), a Corporation
organized under the laws of Delaware, in favor of Shell Energy North America
(US), L.P., a limited partnership organized under the laws of Delaware
(“Counterparty”).

 

Recitals:

 

A.            Guarantor desires that Counterparty enter into transactions with
Clean Energy (“Guaranteed Party”), under one or more agreements and/or
confirmations for the purchase and sale of natural gas (as amended,
supplemented, renewed, or extended, collectively, the “Contract”); and

 

B.            Guaranteed Party is a subsidiary or affiliate of Guarantor and
Guarantor will directly or indirectly benefit from the Contract to be entered
into between Counterparty and Guaranteed Party;

 

NOW, THEREFORE, in consideration of Counterparty entering into the Contract with
Guaranteed Party, Guarantor hereby covenants and agrees as follows:

 

1.             Guaranty.  Subject to the terms and conditions hereof, Guarantor
hereby irrevocably and unconditionally guarantees the timely payment when due of
the obligations of Guaranteed Party (the “Obligations”) to Counterparty under
the Contract.  To the extent that Guaranteed Party shall fail to pay any
Obligation, Guarantor shall promptly pay to Counterparty the amount due.  This
Guaranty shall constitute a guarantee of payment and not of collection. 
Guarantor shall also be liable for the reasonable attorneys’ fees and expenses
of Counterparty’s external counsel incurred in any effort to collect or enforce
any of the Obligations under this Guaranty; provided, however, such fees and
expenses shall be payable by Guarantor only to the extent that Counterparty is
successful in enforcing payment of the Obligations under this Guaranty.

 

2.             Limitations.  Guarantor’s liability hereunder shall be limited to
payments expressly required to be made under the Contract (even if such payments
are deemed to be damages) and in no event shall Guarantor be subject hereunder
to consequential, exemplary, equitable, loss of profits, punitive, or any other
damages, except to the extent specifically provided in the Contract to be due
from Guaranteed Party.  Guarantor reserves the right to assert rights, setoffs,
counterclaims and other defenses which Guaranteed Party may have to payment of
any Obligation under the Contract, other than defenses arising from the
bankruptcy, insolvency, dissolution, or liquidation of Guaranteed Party and
other defenses expressly waived herein.  The aggregate amount covered by this
Guaranty shall not exceed U.S. $15,000,000, plus reasonable attorneys’ fees and
expenses payable by Guarantor as provided herein.

 

3.             Termination.  This Guaranty shall remain in full force and effect
until the earlier of five (5) years from the effective date of this Guaranty, or
the tenth (10th) business day after this Guaranty is terminated by written
notice from Guarantor to Counterparty.  No termination shall affect, release or
discharge Guarantor’s liability with respect to any Obligations existing or
arising under the Contract prior to the effective date of termination.

 

1

--------------------------------------------------------------------------------


 

4.             Nature of Guaranty.  The Guarantor’s obligations hereunder with
respect to any Obligation shall not be affected by the existence, validity,
enforceability, perfection, release, or impairment of value of any collateral
for such Obligations.  Counterparty shall not be obligated to file any claim
relating to the Obligations owing to it in the event that Guaranteed Party
becomes subject to a bankruptcy, reorganization, or similar proceeding, and the
failure of Counterparty to so file shall not affect the Guarantor’s obligations
hereunder.  In the event that any payment to Counterparty in respect to any
Obligations is rescinded or must otherwise be returned for any reason
whatsoever.  Guarantor shall remain liable hereunder in respect to such
Obligations as if such payment had not been made.

 

5.             Subrogation.  Guarantor waives its right to be subrogated to the
rights of Counterparty with respect to any Obligations paid or performed by
Guarantor until all Obligations have been fully and indefeasibly paid to
Counterparty, subject to no rescission or right of return, and Guarantor has
fully and indefeasibly satisfied all of Guarantor’s obligations under this
Guaranty.

 

6.             Waivers.  Guarantor hereby waives any circumstance which might
constitute a legal or equitable discharge of a surety or guarantor, including
but not limited to (a) notice of acceptance of this Guaranty; (b) presentment
and demand concerning the liabilities of Guarantor; (c) notice of any dishonor
or default by, or disputes with, Guaranteed Party; and (d) any right to require
that any action or proceeding be brought against Guaranteed Party or any other
person, or to require that Counterparty seek enforcement of any performance
against Guaranteed Party or any other person, prior to any action against
Guarantor under the terms hereof.  Guarantor consents to the renewal,
compromise, extension, acceleration, or other modification of the terms of the
Obligations, and to any change, modification or waiver of the terms of the
Contract, without in any way releasing or discharging Guarantor from its
obligations hereunder.  Except as to applicable statutes of limitation, no delay
of Counterparty in the exercise of, or failure to exercise, any rights hereunder
shall operate as a waiver of such rights, a waiver of any other rights, or a
release of Guarantor from any obligations hereunder.

 

7.             Notice.  Any payment demand, notice, correspondence or other
document to be given hereunder by any party to another (herein collectively
called “Notice”) shall be in writing and delivered personally or mailed by
certified mail, postage prepaid and return receipt requested, or by facsimile,
to the addresses set forth below.  Notice given by personal delivery or mail
shall be effective upon actual receipt, or, if receipt is refused or rejected,
upon attempted delivery.  Notice given by facsimile shall be effective upon
actual receipt if received during the recipient’s normal business hours, or at
the beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours.  All Notices by facsimile shall be
confirmed promptly after transmission in writing by certified mail or personal
delivery.  Any party may change any address to which Notice is to be given to it
by giving Notice as provided above of such change of address.

 

8.             Miscellaneous.  THIS GUARANTY SHALL BE IN ALL RESPECTS GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  No term or provision of this
Guaranty shall be amended or modified except in a writing signed by Guarantor
and Counterparty.  Counterparty may, upon notice to Guarantor, assign its rights
hereunder without the consent of Guarantor.  Guarantor may assign its rights and
obligations

 

2

--------------------------------------------------------------------------------


 

hereunder only with the prior written consent of Counterparty.  Subject to the
foregoing, this Guaranty shall be binding upon Guarantor, its successors and
assigns, and shall inure to the benefit of and be enforceable by Counterparty,
its successors and assigns.  All references herein to Guaranteed Party shall be
deemed to include all successors and assigns, whether immediate or remote, of
Guaranteed Party under the Contract.  This Guaranty embodies the entire
agreement and understanding between Guarantor and Counterparty, and supersedes
all prior guaranties issued by Guarantor in connection with Obligations under
the Contract.

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty effective as of the
date first herein written.

 

 

 

CLEAN ENERGY FUELS CORP

 

[Name of Guarantor]

 

 

 

By:

/s/ Richard R. Wheeler

 

 

 

 

Name:

Richard R. Wheeler

 

 

 

 

Title:

CFO

 

 

Address of Counterparty:

Address of Guarantor:

 

 

909 Fannin, Plaza Level One

3020 Old Ranch Parkway, #200

Houston, Texas 77010

Seal Beach, CA 90740

Attn: Credit Manager

Attn:

Rick Wheeler

Fax No.: 713-230-7925

Fax No.:

(562) 546-0097

 

3

--------------------------------------------------------------------------------